Citation Nr: 0533589	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in September 1975, after more than 19 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which established service connection for PTSD, 
evaluated as 10 percent disabling, effective October 29, 
2002.  The veteran appealed, contending that a higher rating 
was warranted.

The record reflects that the RO subsequently assigned a 30 
percent rating for the veteran's PTSD by a January 2004 
rating decision, as well as the concurrent Statement of the 
Case (SOC), effective October 29, 2002.  However, the veteran 
continued his appeal for a higher rating in accord with AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's service-connected 
PTSD is manifest by anxiety, depression, and chronic sleep 
impairment.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A. 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in this case, the veteran's appeal is from 
the initial grant of service connection of PTSD by the March 
2003 rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Precedential opinions of VA's General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c).  

The Board further notes that the RO did send correspondence 
to the veteran in November 2002, which detailed VA's general 
duties to assist, to include what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.  In 
addition, the veteran has been provided with a copy of the 
appealed rating decision, the January 2004 SOC, and a March 
2004 Supplemental SOC (SSOC) which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant regulatory provisions of 38 C.F.R. § 3.159 
detailing the duties to assist and notify.  Moreover, he has 
presented evidence and argument in support of his assertion 
that a higher rating is warranted.  Thus, he has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103, 120-21 (2005).

In light of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, in 
the present case, the deficiency in the timing of the notice 
is harmless error, and the present adjudication of the appeal 
will not result in any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Thus, the duty to notify has been satisfied.

The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All available service 
medical records as well as VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims. Nothing in the record reflects the 
veteran has identified any relevant evidence that has not 
been obtained or requested.  As part of his January 2004 
Substantive Appeal, he indicated that he did not want to 
present testimony at the hearing before the Board.  Moreover, 
he has been accorded examinations in February and December 
2003 which evaluated the severity of his PTSD.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the SOC and SSOC 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

Rating Disabilities, found in 38 C.F.R., Part 4.  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition to the foregoing, the regulations provide that 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Board acknowledges that the medical evidence reflects 
that the veteran's service-connected PTSD is manifest by 
anxiety, depression, and chronic sleep impairment.  However, 
this corresponds to the symptomatology for the current 30 
percent rating.

The Board further notes that there are no medical findings 
that the veteran's PTSD has resulted in flattened affect.  
Records from June 2003 found his affect to be congruent.  The 
December 2003 VA examination found his affect showed a good 
range and was appropriate to thought content.

Moreover, the record does not reflect that the veteran's PTSD 
has resulted in circumstantial, circumlocutory, or 
stereotyped speech.  For example, the February 2003 VA 
psychiatric examination found his speech to have normal rate 
and flow, while subsequent records from June 2003 found his 
speech to be normal. 

In addition, the record does not reflect that the veteran 
experiences panic attacks more than once a week.  Although 
the record reflects he experiences periods of intense 
anxiety, the February 2003 VA examination stated that these 
symptoms represent an anxiety attack rather than a panic 
attack.  Further, the record does not reflect that these 
episodes occur more than once a week on average.

The veteran's PTSD has not resulted in impairment of short 
and long term memory with retention of only highly learned 
material and forgetting to complete tasks.  He denied any 
history of memory problems at the February 2003 VA 
examination, and gross screening suggested that memory 
functioning was within normal limits.  On the more recent 
December 2003 VA examination it was noted that informal 
review of cognition did not reveal any significant impairment 
of memory.

The record also reflects that the veteran's PTSD has not 
resulted in impaired judgment, nor impairment in abstract 
thinking, nor difficulty in understanding complex commands.  
On the February 2003 VA examination, the veteran's thought 
processes were logical and relevant with no signs of 
delusions noted; behavior was within normal limits; 
concentration was generally good; and his logical and 
abstract reasoning appeared to be intact.  Records from June 
2003 found his thoughts to be clear, logical, and goal 
directed, with no psychotic material.  In addition, the 
December 2003 VA examination found his thoughts were logical, 
sequential, and goal directed, with no suggestion of a 
significant thought disorder in either form or content, nor 
bizarre thought content.  Moreover, an informal review of 
cognition did not reveal any significant impairments in 
concentration, memory, verbal abstract reasoning, or 
judgment.

The veteran's PTSD has resulted in disturbances of motivation 
and mood, to the extent he experiences anxiety and 
depression.  However, as already noted, these symptoms 
correspond to the current 30 percent rating.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  For example, he has 
asserted that his PTSD caused his second marriage to fail, 
and affected his relationship with his children.  Further, he 
has emphasized the impact his fear of flying, which has been 
attributed to his PTSD, has had upon his occupational and 
social functioning.  However, all compensable evaluations 
under the schedular criteria include such impairment.  
Therefore, the issue is whether the level of the veteran's 
occupational and social impairment is of such severity as to 
warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Both the February and 
December 2003 VA examinations assigned current GAF scores of 
60, while records from the Vet Center dated in October 2003 
show a current GAF score of 55.  

It is noted that GAF scores of 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also 
Carpenter, supra.  Similarly, the December 2003 commented 
that he would characterize the veteran's social functioning 
as mild to moderate.  This examiner's findings regarding the 
veteran's occupational and social functioning are of 
particular significance as he indicated he had reviewed the 
claims folder and summarized relevant findings therein.

The veteran has criticized the findings of the December 2003 
VA examiner, to include his characterization of his 
occupational history and relationship with his children.  
Further, the veteran has consistently emphasized the 
impairment he experiences due to his fear of flying.  The 
medical evidence shows treatment for this impairment.  
However, as already stated, the veteran's contentions do not 
constitute competent medical evidence.  In addition, the 
examiner's findings are consistent with the other evidence of 
record.  For example, the December 2003 VA examiner stated 
that the veteran now has a good relationship with his 
children, as did the February 2003 VA examiner.  The record 
also reflects that he has a significant other with whom he 
has been involved with for many years and with whom he 
currently resides.  Moreover, the February 2003 VA examiner, 
the December 2003 VA examiner, and the October 2003 Vet 
Center records all assigned GAF scores which indicate no more 
than moderate overall impairment.

As the competent medical evidence reflects no more than 
moderate occupational and social impairment, to include the 
impairment caused by the veteran's fear of flying, the Board 
finds that his service-connected PTSD is adequately 
compensated by the current 30 percent rating, and does not 
meet or nearly approximate the criteria for the next higher 
rating of 50 percent.  Therefore, the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

In making the above determination, the Board notes that it 
took into account the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, a thorough review of 
the evidence does not reflect any distinctive periods where 
the veteran met or nearly approximated the criteria for a 
higher rating.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


